MILLER, Chief Justice
(concurring in part and dissenting in part).
I concur in the majority’s determination that the trial court clearly erred in finding adoption by estoppel under these circumstances. I also concur in the decision not to award Mother appellate attorney fees.
I dissent as to Defendant’s Issue II, the validity of the termination of natural Father’s rights, which the majority failed to address in this case. As I expressed in my dissent in Matter of MAC.; 512 N.W.2d 152 (S.D.1994), the trial court’s order terminating natural Father’s rights was void for lack of jurisdiction. Additionally, the trial court abused its discretion by failing to set aside the judgment due to procedural defects which affected substantial rights of the parties.
The result of the majority’s decisions in this case and MAC. leave two children without a legal right of support from either their natural Father or their Stepfather. It is a gross miscarriage of justice in which I will not participate.